DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

Information disclosure statements (IDS) were submitted on 12/22/2020, 2/23/2021, and 10/4/2021.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the language “a ratio” of Claim 6, the Examiner notes it is unclear what the ratio referred to in the claim could possibly be. Is it the number of groups to the number of bases (this would be difficult to resolve with the additional limitation of being smaller than .01 as it appears only a single base exists and multiple groups are present in every embodiment)? The surface area of the groups to the uncovered surface area of the base?  Further definition of the claimed ratio is required to determine the scope of the claim. For purposes of compact prosecution the Examiner will interpret the claim to be met if any possible ration can be made to be smaller than .01.
Regarding Claim 7, it is unclear how “a perpendicular distance between each of the particle groups and the base can exist”, as the parent claim, Claim 5, requires the particle groups to be present inside the base which would make it seem as though no distance between the particles and the base would be possible. Furthermore, the direction “perpendicular” has not been defined relative to any other direction, thus it is unknown which direction perpendicular is and the scope of the claim cannot be determined. For purposes of compact prosecution, the claim will be interpreted to require any relationship between the height of the base layer and space between the particles and the base. 
Regarding Claim 9, it is unclear how “a perpendicular distance between each of the particle groups and the base can exist”, as the claim also requires the particle groups to be present inside the base which would make it seem as though no distance between the particles and the base would be possible. Furthermore, the direction “perpendicular” has not been defined relative to any other direction, thus it is unknown which direction perpendicular is and the scope of the claim cannot be determined. For purposes of compact prosecution, the claim will be interpreted to require any relationship between the height of the base layer and space between the particles and the base. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a) as being anticipated by Ueda et al. (US Patent Application Publication No. 2009/0008652) (“Ueda”).
Regarding Claim 1, Ueda teaches a light-emitting semiconductor substrate (see Figure 11), which is applied to a light-emitting semiconductor structure (see Figure 11), comprising: a base (Figure 4a, item 21) comprising an upper surface (see Figure 4a, top of 21); and a plurality of particle groups (Figure 4a, items 23) located on the upper surface (see Figure 4a) or inside the base dispersedly, each of the particle groups comprising Sn, Sn compounds or combinations thereof (¶0052).
Regarding Claim 11, Ueda further teaches the base further comprises: a central region (see annotated Figure 4 below); and an outer region (see annotated Figure 4 below) surrounding the central region; wherein the particle groups and the base satisfy D4 < D3, wherein D3 represents a density of the particle groups on the central region, and D4 represents a density of the particle groups on the outer region (see annotated Figure 4a below, note outer region has a density of 2 per region versus the central region has a density of 3 per region, satisfying the requirement of the claims).

    PNG
    media_image1.png
    162
    318
    media_image1.png
    Greyscale

Regarding Claim 12, Ueda further teaches the base is a sapphire base (¶0145).
Regarding Claim 13, Ueda further teaches a light-emitting semiconductor structure (see Figure 11), comprising: a base (Figure 11, item 31) comprising an upper surface (see Figure 11, top of 31); and a plurality of particle groups (Figure 11, items 32) located on the upper surface (see Figure 11) or inside the base dispersedly, each of the particle groups comprising Sn, Sn compounds or combinations thereof (¶0052), and an epitaxy structure (Figure 11, item 33) located on the light-emitting semiconductor substrate (see Figure 11), wherein a thickness of the epitaxy structure is smaller than or equal to 10 µm (¶0147).
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueada as applied to Claim 1 above.
Regarding Claim 2, Ueda teaches Claim 1 as indicated above. Ueda further teaches the particle groups are located on the upper surface to form a discontinuous film (see Figure 4a).  Ueda does not specifically teach the discontinuous film and the upper surface satisfy Al 0.01 x A2, wherein Al represents an area of the discontinuous film, and A2 represents an area of the upper surface.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative surface areas of the particles to open spaces since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The Examiner additionally notes the specific parameters of what is included in each “area” is not required, thus the Examiner could select portions of the substrate which would meet the claim limitation without considering the entirety of each area in the device.
Regarding Claim 3, Ueda further teaches each of the particle groups located on the upper surface has a thickness, and each of the thicknesses is smaller than or equal to 50 nm (¶0064).
Regarding Claim 4, Ueda further teaches each of the particle groups is a three-dimensional geometric structure protruding from the upper surface, and the three-dimensional geometric structures are stripe-shaped structures, island-shaped structures, curve-shaped structures (see Figure 4a), cone-shaped structures or combinations thereof.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda as applied to Claim 1 above, and further in view of Chen et al. (US Patent No. 8,729,588) (“Chen”).
Regarding Claim 5, Ueda teaches Claim 1 as indicated above. Ueda does not specifically teach the particle groups are located dispersedly inside the base to form a discontinuous distribution, and the discontinuous distribution and the upper surface satisfy A3 0.01 x A2, wherein A3 represents an area of the discontinuous distribution, and A2 represents an area of the upper surface.  However, Chen teaches including particle groups (Figure 1, item 400) inside the base (Figure 1, item 200) where the particle groups are discontinuous (see Figure 1 – note breaks between each set of groups).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the discontinuous groups of Ueda inside the base as taught by Chen, as Chen teaches such an arrangement can generate more light scattering centers for a better light scattering effect while also improving the crystal quality during epitaxial growth (column 3, lines 45-51).
Ueada as modified by Chen does not specifically teach the discontinuous distribution and the upper surface satisfy A3 0.01 x A2, wherein A3 represents an area of the discontinuous distribution, and A2 represents an area of the upper surface. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative surface areas of the particles to open spaces since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The Examiner additionally notes the specific parameters of what is included in each “area” is not required, thus the Examiner could select portions of the substrate which would meet the claim limitation without considering the entirety of each area in the device.
Regarding Claim 6 in so far as definite, Ueda as modified further teaches  a ratio of the particle groups to the base is smaller than or equal to 0.01 (see Figure 4a).
Regarding Claim 7 in so far as definite, Ueda as modified by Chen does not specifically teach the particle groups and the base satisfy H1 0.1 x H2, wherein H1 represents a perpendicular distance between each of the particle groups and the base, and H2 represents a height of the base. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative heights of the particles to heights of the base since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.






Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda as applied to Claim 1 above, and further in view of Chen and Chiu et al. (US Patent No. 9,287,451) (“Chiu”).
Regarding Claim 8, Ueda teaches Claim 1 as indicated above. Ueda does not specifically teach plurality of protrusions integrally formed with the base, the protrusions spaced apart from each other on the upper surface, each of the protrusions comprising at least one inclined surface, wherein the particle groups are located dispersedly on the upper surface and the at least one inclined surface of each of the protrusions, or are located dispersedly under the upper surface and the at least one inclined surface.  However, Chen teaches integral protrusions in the base (see Figure 2A, item 211) which are spaced apart from one another on the upper surface of the base (see Figure 1) with each protrusion comprising at least one inclined surface (see shape of protrusions depicted in Figure 1 or Figure 2A) and particle groups disposed on the inclined surface (see Figure 1, see location of particles 400).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include particle groups on the inclined surfaces of Chen in the device of Ueda, as Chen teaches such an arrangement can generate more light scattering centers for a better light scattering effect while also improving the crystal quality during epitaxial growth (column 3, lines 45-51).
Ueda in view of Chen does not specifically teach particle groups are present on the upper surface of the protrusions.  However, Chiu teaches including particle groups on the upper surface of substrate protrusions (see Figure 7, note protrusions 111 have particles 130 on the upper surface).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the particle groups in Ueda as modified on the upper surface of the protrusions as taught by Chiu, as Chiu teaches the particles on the upper surface allow for reflection of emitted light, increasing light output of the device (see Figure 10 and column 3, lines 52-55).
Regarding Claim 9 in so far as definite, Chen teaches including particle groups (Figure 1, item 400) inside the base and protrusions (Figure 1, item 200).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the discontinuous groups of Ueda inside the base as taught by Chen, as Chen teaches such an arrangement can generate more light scattering centers for a better light scattering effect while also improving the crystal quality during epitaxial growth (column 3, lines 45-51). Ueda as modified by Chen does not specifically teach the particle groups and the base satisfy H3 0.1 x H4, wherein H3 represents a perpendicular distance between each of the particle groups and the at least one inclined surface of each of the protrusions, and H4 represents a distance between a top point of each of the protrusions and the upper surface. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative heights of the particles to heights of the protrusions of the base since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 10, Chen further teaches the particle groups satisfy D2 < D1, wherein D1 represents a density of the particle groups on the at least one inclined surface of each of the protrusions, and D2 represents a density of the particle groups on the upper surface (see Figure 1 of Chen, note the significantly higher density displayed on the inclined surface versus the upper surface).
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamanaka et al. (US Patent Application Publication No. 2009/0117675)
Lo et al. (US Patent Application Publication No. 2013/005060)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891